NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                              _______________

                                     No. 20-1830
                                   _______________

    IN RE: APPLICATION OF EWE GASSPEICHER GMBH FOR AN ORDER,
    PURSUANT TO 28 U.S.C. 1782, TO OBTAIN DISCOVERY FOR USE IN A
                        FOREIGN PROCEEDING

                                   EWE GASSPEICHER GmbH,
                                              Appellant
                                   ______________

                   On Appeal from the United States District Court
                             for the District of Delaware
                              (D.C. No. 1-19-mc-00109)
                   District Judge, Honorable Richard G. Andrews

                             Argued: December 9, 2020
                                _______________

                       Before: MCKEE, PORTER, and FISHER,
                                  Circuit Judges.

                           (Opinion Filed: June 22, 2022)

Daniel B. Rath
Rebecca L. Butcher
Jennifer L. Cree
Landis Rath & Cobb
919 Market Street
Suite 1800
Wilmington, DE 19801

Timothy P. Harkness [ARGUED]
Olivia Greene
Freshfields Bruckhaus & Deringer
601 Lexington Avenue
31st Floor
New York, NY 10022

              Counsel for Applicant-Appellant

Jeffrey S. Bucholtz [ARGUED]
King & Spalding
1700 Pennsylvania Avenue, N.W.
Suite 900
Washington, DC 20006

Elizabeth Silbert
King & Spalding
1180 Peachtree Street, N.E.
Suite 1600
Atlanta, GA 30309

Robert E. Meadows
King & Spalding
1100 Louisiana Street
Suite 4100
Houston, TX 77002

David C. McBride
Anne Shea Gaza
Robert M. Vrana
Samantha G. Wilson
Young Conaway Stargatt & Taylor
Rodney Square
1000 North King Street
Wilmington, DE 19801

              Counsel for Respondent-Appellee

                                     ______________

                                        OPINION
                                     ______________





 This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not binding
precedent.

                                             2
PER CURIAM

       EWE Gasspeicher GmbH (“EWE”) appeals from the District Court’s order

denying discovery under 28 U.S.C. § 1782. In light of the Supreme Court’s recent

decision in ZF Automotive US, Inc. v. Luxshare Ltd., we will affirm. No. 21-401, 2022

WL 2111355 (U.S. June 13, 2022).

                                              I

       We write for the parties, so we summarize the facts and procedural history briefly.

EWE, a German company, operates gas storage caverns in Germany. See In re EWE

Gasspeicher GmbH, No. CV 19-MC-109-RGA, 2020 WL 1272612, at *1 (D. Del. Mar.

17, 2020). German companies affiliated with Halliburton Company, an American

multinational, supplied EWE with some safety valves for its caverns. Id. EWE believes

the safety valves it got are defective, so it began contractually-mandated arbitration

proceedings against its German suppliers under the rules of the Deutsche Institution für

Schiedsgerichtsbarkeit (“DIS”), a private dispute-resolution association located in Berlin.

Id.

       This foreign quarrel arrived on our shores when EWE sought discovery against

Halliburton for use in the private arbitration. EWE relied on section 1782 of the Judicial

Code, which allows U.S. district courts to compel discovery “for use in a proceeding in a

foreign or international tribunal.” 28 U.S.C. § 1782(a). The District Court quashed the

subpoenas against Halliburton and denied discovery because “a private commercial

arbitration is not a ‘tribunal’” under section 1782. EWE, 2020 WL 1272612, at *2 (D.

Del. Mar. 17, 2020).


                                             3
       This appeal followed.1

                                              II2

       While this appeal was pending, the Supreme Court decided ZF Automotive. In ZF

Automotive, the Supreme Court held that “[p]rivate adjudicatory bodies do not fall within

§ 1782.” 2022 WL 2111355, at *8. Given that holding, our analysis here is

“straightforward.” Id. We must determine whether the arbitration panel is “governmental

or intergovernmental.” Id. ZF Automotive also answers that question. In ZF Automotive,

as in this case, “[p]rivate parties agreed in a private contract that DIS, a private dispute-

resolution organization, would arbitrate any disputes between them.” Id. “No government

is involved in creating the DIS panel or prescribing its procedures.” Id. So as in ZF

Automotive, the private arbitration panel in this case “does not qualify as a governmental

body.” Id. Given that, EWE had no right to seek discovery under section 1782.

                                       *       *      *

       We will affirm the District Court’s order.3




1
  We consolidated this appeal with another case that raised the same question. See In re
Application of Storag Etzel GmbH, No. 20-1833 (3d Cir. filed Apr. 24, 2020). That
appeal was later voluntarily dismissed.
2
  The District Court had jurisdiction under 28 U.S.C. § 1331. We have jurisdiction under
28 U.S.C. § 1291.
3
  The parties’ motions to file briefs under seal, ECF 39, 45, 50, are granted. See ECF 30.

                                               4